Exhibit 10.3

 

 

 

WAIVER AGREEMENT

by and among

RENRE NORTH AMERICA HOLDINGS INC.,

RENAISSANCERE HOLDINGS LTD.,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

 

 

Dated as of January 21, 2011

 

 

$250,000,000

RenRe North America Holdings Inc.

5.75% Senior Notes due 2020

 

 

 



--------------------------------------------------------------------------------

WAIVER AGREEMENT

This Waiver Agreement, dated as of January 21, 2011 (this “Agreement”), by and
among RENRE NORTH AMERICA HOLDINGS INC., a corporation duly organized and
existing under the laws of the State of Delaware (the “Company”), RENAISSANCERE
HOLDINGS LTD., a company duly organized and existing under the laws of Bermuda
(the “Guarantor”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, not in its individual capacity but solely as trustee under the
Indenture (as defined below) (the “Trustee”), is effective upon the execution
hereof by the parties hereto.

RECITALS

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of March 17, 2010, by and among the Company, the Guarantor
and the Trustee (the “Base Indenture”) and a First Supplemental Indenture, dated
as of March 17, 2010, by and among the Company, the Guarantor and the Trustee
(the “First Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”), pursuant to which the Company’s 5.75% Senior Notes Due 2020 (the
“Notes”) were issued;

WHEREAS, in connection with the execution and delivery of the Indenture, the
parties hereto delivered that certain Senior Debt Securities Guarantee
Agreement, dated as of March 17, 2010, pursuant to which the Guarantor fully and
unconditionally guaranteed the Company’s obligations under the Notes and the
Indenture (the “Guarantee”);

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
November 18, 2010 (as amended, supplemented or otherwise modified from time to
time, the “SPA”), by and between the Company and QBE Holdings, Inc. (the
“Purchaser”), the Company has agreed to sell, and the Purchaser has agreed to
purchase, all of the issued and outstanding shares of capital stock of certain
direct and indirect wholly owned subsidiaries of the Company (the “Stock Sale”);

WHEREAS, in the absence of a waiver, the consummation of the Stock Sale pursuant
to the SPA would cause the Company to violate the covenant contained in
Section 8.1 of the Indenture (the “Sales Covenant”) insofar as the Stock Sale
would constitute a sale of the Company’s assets substantially as an entirety and
the Purchaser under the Stock Purchase Agreement will not be assuming the
Company’s obligations under the Notes and the Indenture;

WHEREAS, the consent of the holders of at least a majority in principal amount
of the Notes then outstanding (the “Requisite Consents”) is required to waive
compliance by the Company with the Sales Covenant;

WHEREAS, the Company has determined that it is in its best interests to
consummate the Stock Sale and, accordingly, has solicited (the “Consent
Solicitation”) the consent of the holders of the Notes (the “Holders”) to a
waiver of compliance by the Company with the Sales Covenant as it relates to the
Stock Sale (the “Waiver”);



--------------------------------------------------------------------------------

WHEREAS, in connection with the Consent Solicitation, the Requisite Consents
have been obtained and thus the Waiver has been approved by the Holders; and

WHEREAS, the parties hereto desire to enter into this Agreement in order to
memorialize the Waiver in accordance with the terms of the Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, each of the
parties hereto hereby mutually covenant and agree as follows:

ARTICLE I.

LIMITED WAIVER IN RESPECT OF THE INDENTURE

Section 1.1. Waiver. In accordance with the applicable terms of the Indenture,
the Holders have permanently and irrevocably waived compliance by the Company
with the provisions of Section 8.1 of the Indenture to the extent that such
provisions apply to the Stock Sale pursuant to the SPA, it being understood that
notwithstanding anything set forth in Section 8.1 of the Indenture to the
contrary, the consummation by the Company of the Stock Sale pursuant to the SPA
shall be permitted and the requirements set forth in said Section shall be
inapplicable to the Stock Sale.

Section 1.2. Indenture and Guarantee Remain in Full Force and Effect. Except to
the extent waived hereby, all provisions in the Indenture shall remain in full
force and effect. In addition, nothing in this Agreement shall in any way waive
or otherwise modify any provision contained in the Guarantee, which such
Guarantee shall remain in full force and effect.

ARTICLE II.

MISCELLANEOUS PROVISIONS

Section 2.1. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 2.2. Severability. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 2.3. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors and assigns
of each of the parties hereto.

Section 2.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and performed in said State.

 

-2-



--------------------------------------------------------------------------------

Section 2.5. Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Guarantor has executed this
Agreement by the signature of its authorized officers, and the Trustee has
caused this Agreement to be executed in its corporate name by its authorized
officers, each as of the date above written.

 

RENRE NORTH AMERICA HOLDINGS INC.       By:  

/s/ Jeffrey D. Kelly

      Witnessed by:   Name: Jeffrey D. Kelly         Title: Chief Executive
Officer      

/s/ Kerri Rance

        Name: Kerri Rance         Title: Notary Public RENAISSANCERE HOLDINGS
LTD.       By:  

/s/ Mark A. Wilcox

      Witnessed by:   Name: Mark A. Wilcox         Title: Senior Vice President
and Chief Accounting Officer      

/s/ Kerri Rance

        Name: Kerri Rance         Title: Notary Public DEUTSCHE BANK TRUST
COMPANY AMERICAS, not in its individual capacity but solely as Trustee       By:
 

/s/ Wanda Camacho

        Name: Wanda Camacho         Title: Vice President       By:  

/s/ Carol Ng

        Name: Carol Ng         Title: Vice President      

[Signature Page to Waiver Agreement]